Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 1 of 49
Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 2 of 49
Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 3 of 49
         Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 4 of 49




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 MATTHEW CONLEY and CANDI                     Case No.: ______________
 CONLEY,

             Plaintiffs,                      [Removal from the Court of
                                              Common Pleas of York County,
       v.                                     Pennsylvania – Case No. 2020-SU-
                                              000236]
 ABBOTT LABORATORIES,
                                              JURY DEMAND
             Defendant.


                  DEFENDANT’S NOTICE OF REMOVAL

      PLEASE TAKE NOTICE THAT Defendant Abbott Laboratories

(“Defendant” or “Abbott”), by and through undersigned counsel, hereby removes

the above-captioned action from the Court of Common Pleas of York County,

Pennsylvania to the United States District Court for the Middle District of

Pennsylvania. Removal is based on 28 U.S.C. §§ 1332, 1441, and 1446.

      In support of this Notice of Removal, Defendant states as follows:

I.    PROCEDURAL BACKGROUND

      On January 23, 2020, Plaintiffs Matthew Conley and Candi Conley

(“Plaintiffs”) commenced this civil lawsuit, entitled Conley v. Abbott Laboratories,

Case No. 2020-SU-000236, by filing a Complaint in the Court of Common Pleas of
         Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 5 of 49



York County, Pennsylvania.1 Defendant was served with this Complaint on January

30, 2020. See Exhibit A. There have been no further pleadings in this matter.

      Plaintiffs allege that on February 12, 2018, Plaintiff Matthew Conley had a

DRG (Dorsal Root Ganglion) stimulator placed in an attempt to treat chronic nerve

pain from an amputation of his leg below the knee. Compl. ¶¶ 5-6. It is further

alleged that the stimulator was manufactured, sold, and placed in the stream of

commerce by St. Jude Medical, Inc.2 Compl. ¶ 7. Plaintiffs allege the stimulator

“malfunctioned” by not going into “MRI mode” – which necessitated the removal

of the product and its replacement with a spinal cord stimulator. Compl. ¶¶12-14.

Plaintiffs allege various injuries resulting from this explant, including infection,

mental and physical pain and suffering, loss of life’s pleasures, loss of consortium,

medical expenses, and a severe limitation in the pursuit of daily activities. Compl.

¶¶ 16-20.

      As set forth more fully below, this case is properly removed to this Court

pursuant to 28 U.S.C. § 1441 because Abbott has satisfied the procedural

requirements for removal, and this Court has subject matter jurisdiction pursuant to



1
  Pursuant to 28 U.S.C. § 1446(a), Defendant has attached copies of all process,
pleadings, and orders served on it in the above-referenced action as Exhibit “A” to
this Notice of Removal.
2
  St. Jude Medical, Inc. was acquired by Abbott Laboratories on January 4, 2017,
and thereafter became known as St. Jude Medical, LLC, a subsidiary of Abbott
Laboratories.
                                         2
         Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 6 of 49



28 U.S.C. § 1332.

II.    ABBOTT HAS SATISFIED THE PROCEDURAL REQUIREMENTS
       FOR REMOVAL

       Abbott was served with the Complaint on January 30, 2020, and Defendant’s

Notice of Removal is thus timely filed within thirty days of the date of service – the

time period required by 28 U.S.C. § 1446. Further, venue is proper and this case is

properly removed to this Court because the United States District Court for the

Middle District of Pennsylvania embraces York County, Pennsylvania, where

Plaintiffs’ action is pending. 28 U.S.C. § 1441; see 28 U.S.C. § 118(b) (noting that

the Middle District of Pennsylvania is comprised of York County, Pennsylvania,

among other counties).

       Pursuant to 28 U.S.C. § 1446(d), Defendant will promptly give written notice

of the filing of this Notice of Removal to all adverse parties and will file a copy of

the Notice with the Clerk of the Pennsylvania Court of Common Pleas of York

County. Attached hereto as Exhibit “B” is a copy of the Notice to the Clerk.

III.   REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT
       MATTER JURISDICTION PURSUANT TO 28 U.S.C §§ 1332 AND
       1441

       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332

because this is a civil action in which the amount in controversy exceeds the sum of

$75,000, exclusive of costs and interest, and the action is between citizens of

different states.
                                          3
           Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 7 of 49




      A.      There Is Complete Diversity Of Citizenship

      Plaintiffs reside as husband and wife at 7659 Woodland Drive, Spring Grove,

Pennsylvania 17362. Compl. ¶ 1. Pursuant to Fed. R. Evid. 201(b)(2), the Court

may take judicial notice of any facts “capable of accurate and ready determination

by resort to sources whose accuracy cannot be reasonably questioned.” Rea v.

Hershey Co. 2005 Enhanced Mut. Separation Plan, 2007 WL 776882, at *6 (M.D.

Pa. Mar. 12, 2007). A comprehensive public record search through Accurint® for

Matthew Conley and Candi Conley revealed that each has lived in Pennsylvania

since at least 1999, each received their social security number in Pennsylvania, and

each has a Pennsylvania driver’s license. See relevant excerpts from the Accurint®

Report, attached hereto as Exhibit “C”. Moreover, Mr. Conley owns property in

York County, and Plaintiffs are both registered to vote in the State of Pennsylvania.

See id.; see also Exhibit “D.”3

      Evidence of information such as place of residence, property ownership, state

of driver’s license, and voter registration, including over the period of time during

which Plaintiffs’ alleged injuries occurred, provides strong evidence establishing

Pennsylvania citizenship. See, e.g., Goad v. Gray, 2010 WL 1979441, at *6 (M.D.

Pa. Apr. 29, 2010), report and recommendation adopted in part, rejected in part,


3
 Information obtained from
https://www.pavoterservices.pa.gov/Pages/VoterRegistrationStatus.aspx on
February 4, 2020.
                                         4
           Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 8 of 49



2010 WL 1979436 (M.D. Pa. May 17, 2010) (“[T]he [domicile] analysis is

necessarily case specific, courts have looked to certain factors, including state of

employment, voting, taxes, driver's license, [and] bank accounts and assets . . . in

determining the citizenship of an individual.”); see generally 13B C. Wright, A.

Miller, & E. Cooper, Federal Practice and Procedure § 3613, at 529-531 (1984 &

Supp. 1986) (citing similar authorities).

      According to the above-referenced objective factors, Plaintiffs are both

residents and citizens of Pennsylvania under 28 U.S.C. § 1332.

      Defendant Abbott Laboratories is a corporation organized under the laws of

the State of Illinois, with its principal place of business in the State of Illinois.

Abbott’s corporate headquarters is located in Abbott Park, Illinois. Therefore,

Defendant is a citizen of the State of Illinois for the purposes of determining diversity

of citizenship under 28 U.S.C. § 1332.

      As the parties are each citizens of different States, complete diversity of

citizenship is met.

      B.      The Amount In Controversy Requirement Is Met

      Where, as here, a plaintiff does not specifically allege that the amount in

controversy is less than the jurisdictional minimum, the case will be remanded only

if it appears to a legal certainty that the plaintiff cannot recover the jurisdictional

amount specified in 28 U.S.C. § 1332(a). See Frederico v. Home Depot, 507 F.3d


                                            5
         Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 9 of 49



188, 197 (3d Cir. 2007). Thus, to oppose removal on this ground, a plaintiff must

establish to a legal certainty that the amount in controversy will not be greater than

$75,000. Id. (applying the legal certainty test espoused in Samuel-Bassett v. Kia

Motors, 357 F.3d 392 (3d Cir. 2004)); Corwin Jeep Sales & Serv., Inc. v. Am. Motors

Sales Corp., 670 F. Supp. 591, 596 (M.D. Pa. 1986).

      The Court may consider the facts alleged in the Complaint as well as in the

Notice of Removal. Corwin, 670 F. Supp. at 596. Further, the Court may examine

the Complaint to determine whether it is “facially apparent” that the claim exceeds

the jurisdictional amount. Lewis v. Ford Motor Co., 610 F. Supp. 2d 476, 483 (W.D.

Pa. 2009); accord Chester v. May Dep't Store Co., 1999 WL 58642, at *1 (E.D. Pa.

Jan. 28, 1999). The Court may also consider summary judgment-type facts and other

evidence relevant to the amount in controversy in making its determination. Lewis,

610 F. Supp. 2d at 483. Additionally, the “amount in controversy is not measured by

the low end of an open-ended claim but by a reasonable reading of the value of the

rights being litigated.” Angus v. Shiley Inc., 989 F.2d 142, 145 (3d Cir. 1993).

      Plaintiffs’ Complaint does not specify the amount of damages sought, but the

allegations in the Complaint make it facially apparent that the amount in controversy

exceeds the $75,000.00 jurisdictional threshold. See, e.g., Bastemeyer v. Dollar

Gen. Corp., 2005 WL 8167395, at *2 (M.D. Pa. June 8, 2005) (amount in

controversy deemed to exceed the jurisdictional threshold where plaintiff alleged a


                                          6
         Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 10 of 49



fractured left hip and “other painful injuries, possibly long-term disfigurement and

loss of life's pleasures,” and possible future medical treatment and expenses for the

rest of her life); see also Evans v. CDX Servs., LLC, 528 F. Supp. 2d 599, 606

(S.D.W. Va. 2007) (denying remand where plaintiffs alleged injury but did not

specify damages; “When the Court ‘considers the additional elements of pain and

suffering and future damages, one can easily conclude the amount in controversy is

satisfied.’”); In re Rezulin Prods. Liab. Litig., 133 F. Supp. 2d 272, 296 (S.D.N.Y.

2001) (concluding that complaint “obviously assert[ed] a claim exceeding $75,000”

where plaintiff sought damages for alleged serious medical conditions and economic

losses due to use of a prescription medication); Russo v. Wal-Mart Stores E., L.P.,

2017 WL 1832341, at *2 (M.D. Pa. May 8, 2017) (“[I]n the context of a personal

injury lawsuit between diverse parties, severe injuries along with pain and suffering

will alert [the] defendant that an amount in excess of [the jurisdictional amount] is

at issue.”) (internal citation omitted).

      Similar to the allegations in Bastemeyer, Plaintiffs herein allege serious

injuries, past and future damages of an emotional and physical nature, and future

medical expenses (along with claims of loss of companionship, loss of life’s

pleasures, the need for major surgery, and severe infection, amongst others). See

generally Compl. Plaintiffs bring claims for negligence, strict liability, breach of

warranty, and loss of consortium, as well. Id. Should Plaintiffs succeed on their


                                           7
        Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 11 of 49



claims, the amount sought certainly would be higher than $75,000.4 Regardless,

Plaintiffs here cannot establish that with such injuries and damages claimed, it is a

legal certainty that their recovery will be below the jurisdictional threshold.

      Additionally, recent verdicts in medical device product liability cases taken to

trial in various counties in Pennsylvania further support that claims similar to those

alleged by Plaintiffs herein are in excess of $75,000. Carlino v. Ethicon, Inc., 2019

PA Super. 114, 208 A.3d 92, 99 (2019), reargument denied (June 12, 2019)

(affirming plaintiff verdict of $13,500,000 in product liability action involving

vaginal mesh product); Hott vs. Badia, et al., 37 Pa. J.V.R.A. 5:C3, 2019 WL

2499396 (Pa. Com. Pl.) ($3,250,000 plaintiff verdict in medical malpractice case);

Hansen v. Wyeth-Ayerst Laboratories, JVR No. 428419, 2004 WL 3841335


4
  Moreover, Plaintiffs’ counsel has already made a settlement demand far in excess
of the jurisdictional amount. If requested, Abbott will provide this demand for the
Court’s in camera review. Courts in this jurisdiction have often found a settlement
demand exceeding the jurisdictional requirement compelling for remand purposes.
Miller v. Progressive Cas. Ins. Co., 2008 WL 1774085, at *3 (M.D. Pa. Apr. 17,
2008) (“First, plaintiffs made a demand to the defendant seeking $200,000 to resolve
the dispute. Accordingly, plaintiffs themselves point to an amount in
controversy that exceeds $75,000 and on those grounds we find that the
jurisdictional prerequisite has been satisfied.”) (emphasis added); see also Ketz
v. Progressive Northern Ins. Co., 2007 WL 1726514 (M.D. Pa. June 14, 2007)
(finding that when plaintiff made a settlement demand of $200,000 prior to filing the
lawsuit “an independent appraisal of the claim's value reveals an amount in
controversy of $200,000.”). In addition, to support this settlement demand,
Plaintiffs’ counsel cited a Medicare lien for a substantial sum, and other injuries
claimed by Mr. Conley, including emotional stress and infection. It is clear that the
jurisdictional amount is satisfied.

                                           8
        Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 12 of 49



(unknown state court, Pa.) ($2,135,000 plaintiffs’ verdict in prescription drug case).

      Thus, it is clear that the amount in controversy requirement has been met,

exclusive of interest and costs.5

      Defendant hereby reserves any and all rights to assert any and all defenses to

Plaintiffs’ Complaint, including, but not limited to, insufficiency of process, lack of

personal jurisdiction, and improper venue. Defendant further reserves the right to

amend or supplement this Notice of Removal.

      WHEREFORE, Defendant respectfully removes Plaintiffs’ action from the

Court of Common Pleas of York County, Pennsylvania to this Court, pursuant to 28

U.S.C. § 1441, and requests that further proceedings be conducted in this Court as

provided by law.

      DATED this 18th day of February, 2020.

                                        REED SMITH LLP

                                        /s/ William J. McDonough
                                        William J. McDonough, PA BAR # 79713
                                        Three Logan Square
                                        1717 Arch Street
                                        Suite 3100
                                        Philadelphia, PA 19103
                                        Phone: 215-851-8281
                                        Facsimile: 215-851-1420
                                        E-mail: wmcdonough@reedsmith.com
                                        Counsel for Defendant

5
  Defendant does not concede that Plaintiffs are entitled to recover more than
$75,000. Indeed, Defendant denies that Plaintiffs are entitled to recover any
damages at all.
                                          9
        Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 13 of 49




                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on February 18, 2020, I electronically

filed this Notice of Removal and Certificate of Service with the Court using the

CM/ECF system, and have also separately served Plaintiff’s counsel, listed below:



                LAW OFFICES OF DALEE. ANSTINE, P.C.
                       Thomas P. Lang, Esquire
                         Attorney I.D. #65481
                        Two West Market Street
                             P.O. Box 952
                            York, PA 17405
                           (717) 846 - 0606
                         tlang@4anstine.com



                                     REED SMITH LLP

                                     /s/ William J. McDonough
                                     William J. McDonough, PA BAR # 79713
                                     Three Logan Square
                                     1717 Arch Street
                                     Suite 3100
                                     Philadelphia, PA 19103
                                     Phone: 215-851-8281
                                     Facsimile: 215-851-1420
                                     E-mail: wmcdonough@reedsmith.com

                                     Counsel for Defendant
Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 14 of 49




             EXHIBIT
               A
 Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 15 of 49




                                                                               ' ;-- j,   ~




                                                     \'C:,!J.< ::·.'.!.,   J·/i/, .'.J 1,. ::;}T/\1~Y
                                                                  !' '., t ') 3 pI,
                                                                 ~-,·,1 r.
                                                                                       '· l -J• J 0
                                                                                            "1, C'. ,•




     IN THE COURT OF COMMONPLEAS,r------- -·----- -···· "'l'SYLVANIA
                                                    Thu, Jan 23, 2020 3:50 PM
                                                I

MATTHEW CONLEY and CANDI                               2020-SU-000236
CONLEY,
    Plaintiff,
                                                    CIVIL ACTION - LAW
       v.

ABBOTT LABORATORIES,                                JURY TRIAL DEMANDED
    Defendant

                  NOTICE TO DEFEND, Pursuant to PA RCP No. 1018.1

        YOU HAVE BEEN SUED IN COURT. If you wish to defend against the claims set
forth against you in the following pages, you must take action within twenty (20) days after this
Amended Complaint and Notice are served, by entering a written appearance personally or by
attorney and :filing in writing with the Court your defenses or objections to the claims set forth
against you. You are warned that if you fail to do so, the ca~e may proceed without you and a
default judgment may be entered against you by the Court without further notice for any money
claimed in the Complaint or for any other claim or relief requested by the Plaintiff. You may
lose money or property or other rights impo1iant to you.

     YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU
DO NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH
BELOW. THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT
HIRING A LAWYER.

     IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE
ABLE TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY
OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO
FEE.

                        LAWYER REFERRAL SERVICE OF THE
                         YORI{ COUNTY BAR ASSOCIATION
                           YORK COUNTY BAR CENTER
                            137 EAST MARiffiT STREET
                           YORI{, PENNSYLVANIA 17401
                            TELEPHONE: (717) 854-8755
 Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 16 of 49

                                                               )




            EN LA CORTE DE ALEGATOS COMUN DEL CONDADO DE YORK,
                               PENNSYLVANIA

MATTHEW CONLEY and CANDI                            No. 2020-SU-
CONLEY,
    Plaintiff,
                                                    CIVIL ACTION - LAW
       v.

ABBOTT LABORATORIES,                                JURY TRIAL DEMANDED
    Defendant

                AVISO PARA DEFENDER Conforme a PA RCP Num. 1018.1

        USTED HA SIDO DEMANDADO EN LA CORTE. Si usted desea defenderse de las
quejas expuestas en las paginas siguientes, debe tomar acci6n dentro de veinte (20) dfas a partir
de la fecha en que recibi6 la demanda y el aviso. Usted debe presentar comparecencia escrita en
persona o por abogado y presentar en la Corte por escrito sus defensas o sus objeciones a las
demandas enmendada en su contra. Se le avisa que si no se defiende, el caso puede proceder sin
usted y la Corte puede decidir en su contra sin mas aviso o notificaci6n por cualquier dinero
reclamado en la demanda o por cualquier otra queja o compensaci6n reclamados por el
Demandante. USTED PUEDE PERDER DINERO, 0 PROPRIEDADES U OTROS
DERECHOS IMPORTANTES PARA USTED.

     USTED DEBE LLEVAR ESTE PAPEL A SU ABOGADO ENSEGUIDA. SI
USTED NO TIENE UN ABOGADO, VAYA O LLAME POR TELEFONO LA OFICINA
FIJADA AQUI ABAJO. ESTA OFICINA PUEDE PROVEERE CON INFORMACION
DE COMO CONSEGUIR UN ABOGADO.

     SI USTED NO PUEDE PAGARLE A UN ABOGADO, ESTA OFICINA PUEDE
PROVEERE INFORMACION ACERCA AGENCIAS QUE PUEDAN OFRECER
SERVICIOUS LEGAL A PERSONAS ELIGIBLE AQ UN HONORARIO REDUCI

                          SERVICIODEREFERIDOAABOGADO
                 COLEGIO DE ABOGADOS DEL CONDADO DE YORK
                      ABOGACIA DEL CONDADO DE YORK
                          CALLE MARKET #137 ESTE
                         YORI(, PENNSYLVANIA 17401
                           TELEFONE: (717) 854-8755
 Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 17 of 49




    IN THE COURT OF COMMON PLEAS OF YORK COUNTY, PENNSYLVANIA

MATTHEW CONLEY and CANDI                               No. 2020-SU-
CONLEY,
    Plaintiff,
                                                       CIVIL ACTION - LAW
        v.

ABBOTT LABORATORIES,                                   JURY TRIAL DEMANDED
    Defendant

                                           COMPLAINT

        1.     The Plaintiffs, husband and wife, are adult individuals residing at 7659 Woodland

Drive, Spring Grove, Pennsylvania 17362.

        2.     The Defendant is a business entity with an address for service of 100 Abbott Park

Road, Abbott Park, Illinois 60064, and owns a subsidiary Abbott Neuromodulation.

        3.     On or about January 4, 2017, the Defendant acquired St. Jude Medical, Inc. as a

wholly owned subsidiary.

       4.      Subsequent to January 4, 2017, St. Jude Medical became Abbott Neuromodulation.

       5.      Plaintiff Matthew Conley is a cancer patient who undef':¥ent a below the lmee

amputation to treat sarcoma.

       6.      On February 12, 2018 Plaintiff Matthew Conley had a DRG (Dorsal Root Ganglion)

stimulator placed in an attempt to treat his chronic nerve pain from his amputation.
 Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 18 of 49




          7.    The DRG stimulato1· was manufactured, sold, and placed in the stream of commerce

by St. Jude Medical, Inc.

          8.    Plaintiff Matthew Conley had the stimulator regularly tested by a representative of

St. Jude Medical.

          9.    The last time the stimulator was tested was in December of 2018, and Plaintiff was

not informed of any problems.

          10.   Plaintiff Matthew Conley undergoes regular :tv1RI scans to check for the presence of

cancer.

          11.   The stimulator had a switch that Plaintiff Matthew Conley could activate using his

smart phone that would place the stimulator in ":tv1RI mode" in order to have the MRI scan.

          12.   On January 7, 2019, Plaintiff Matthew Conley was scheduled to undergo an MRI

but could not due to the stimulator malfunctioning and not going into "MRI mode".

          13.   Plaintiff Matthew Conley contacted his St. Jude Medical representative who

informed the Plaintiff that the stimulator was not reading properly when it was tested in December

2018.

          14.   On February 18, 2019, Plaintiff Matthew Conley underwent surgery to remove the

DRG stimulator and have a spinal cord stimulator implanted.

          15.   The surgery was performed at PennState Hershey by Dr. Michael Sather, with

PennState Health Neurosurgery, who found the stimulator leads intact and undamaged.

          16.   Following the surgery, Plaintiff Matthew Conley developed an infection and needed

to be readmitted to the hospital.
 Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 19 of 49




         17.    This accident occurred as a result of the negligence, strict liability, and breach of

wananty of the Defendant and was due in no manner to any act, or failure to act, on the pait of the

Plaintiff.

         18.    As a result, the Plaintiff suffered serious injuries including, but not limited to,

surgical procedure, subsequent infection causing nausea, dianhea, severe abdominal pain, mental

anguish, and a severe shock to his nerves and nervous system.

         19.    As a further result, the Plaintiff was forced to incur medical bills and expenses for

the dainages he has incurred, and he will continue to incur medical expenses in the future.

        20.     As a further result, the Plaintiff has undergone, and in the future may undergo, great

mental and physical pain and suffering, mental anguish and humiliation, loss of life's pleasures, and

a severe limitation in his pursuit of daily activities, all to his great loss and detriment.

        21.     This matter is alleged to exceed the applicable limits of arbitration, and a jury trial is

hereby demanded.

                                                 COUNTI

                                        MATTHEW CONLEY

                                                     v.
                                     ABBOTT LABORATORIES

                                             NEGLIGENCE

        22.     The allegations contained in paragraphs 1 through 21, inclusive, are incorporated

herein as fully as though set forth at length.

        23.     The negligence of the Defendant consisted of the following:
Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 20 of 49




          a)    Designing, fabricating, assembling, manufacturing, labeling,
                selling, distributing and/or supplying of the DRG stimulator
                in a defective condition;

          b)    Failing to design, fabricate, assemble, manufacture, label,
                sell, distribute, and/or supply the DRG stimulator with
                adequate safeguards to prevent the unit from not switching to
                "MRI mode";

          c)    Designing, fabricating, assembling, manufacturing, labeling,
                selling, distributing, and/or supplying the DRG stimulator in
                such a manner that it was susceptible of malfunctioning;

          d)    Failing to design, fabricate, assemble, manufacture, sell,
                label, distribute and/or supply the DRG stimulator in such a
                manner as to reasonably withstand and/or safeguard against
                dangerous amounts of force or energy to be anticipated;

          e)    Failing to properly and adequately design, fabricate,
                manufacture, sell, label, distribute and/or supply the DRG
                stimulator in an adequate condition for users, such as the
                Plaintiff;

          f)    Failing to properly and adequately test and/or inspect the
                DRG stimulator;

          g)    Failing to provide, establish, and/or follow proper and
                adequate quality control methods so as to provide a safe
                product;

          h)    Failing to design, fabricate, manufacture, sell, label,
                distribute and\or supply and\or safely develop and test their
                product in order to ensure or safeguard against the inherent
                risks of the product;

          i)    Concealing from, and/or failing to disclose to the Plaintiff
                that the DRG stimulator was not functioning properly; and

          j)    Designing, fabricating, assembling, manufacturing, labeling,
                selling, distributing, and/or supplying the DRG stimulator
 Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 21 of 49




                        without adequate warnings, cautions, and/or directions
                        conceming the limitations of their product.

        WHEREFORE, Plaintiff respectfully requests This Honorable Court to enter judgment

against the Defendant in an amount in excess of the mandatory arbitration limits.


                                                 COUNT II
                                        MATTHEW CONLEY
                                                     v.
                                    ABBOTT LABORATORIES

                                     BREACH OF WARRANTY

        24.     The allegations contained in paragraphs 1 through 23, inclusive, are incorpomted

herein as fully as though set forth at length.

        25.     The Defendant expressly and impliedly wa11'anted that the DRG stimulator which it,

or its subsidiary company, St. Jude Medical, designed, manufactured, fabricated, assembled,

labeled, distributed, and/or sold and placed into the stream of commerce, was reasonably fit for

general use by the public.

        26.     The aforesaid injuries           and damages to     the Plaintiff were   caused by

misrepresentations of material facts concerning the quality and/or character of the DRG stimulator,

designed, manufactured, fabricated, assembled, distributed, labeled and sold by the Defendant and

its subsidiary company, St. Jude Medical for which it is liable to the Plaintiff.

        27.     In manufacturing, promoting, selling, supplying, and/or delivering the aforesaid

DRG stimulator, the Defendant expressly wananted that the DRG stimulator complied with and
 Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 22 of 49

                                                                     ·,,
                                                                      !




exceeded certain pe1tinent standards and may also have expressly warranted other facts about the

DRG stimulator which may appear during the course of discove1y procedures to be unde1taken in

accordance with the Pennsylvania Rules of Civil Procedure or at the trial of this cause.

           28.   The aforesaid express warranties were breached by the Defendant in that the DRG

stimulator did not conform to representations made; because the DRG stimulator was defective, and

not functioning properly.

           29.   In the manufacturing, promoting, selling, supplying, and/or delivering, of the

aforesaid DRG stimulator, the Defendant impliedly warranted that the DRG stimulator was

metchantable, fit and safe for the particular purposes for which it was sold, and that it was free from

defects.

           30.   As a proximate tesult of the said breaches of waiTanty, the Plaintiff was caused

and/or permitted to sustain the serious injuries and damages as described above.

           WHEREFORE, Plaintiff respectfully requests This Honorable Court to enter judgment

against the Defendant in an ru:p.ount in excess of the mandatory ai·bitration limits.

                                                 COUNT III
                                        MATTHEW CONLEY
                                                    v.
                                    ABBOTT LABORATORIES
                                         STRICT LIABILITY

           31.   The allegations contained in paragraphs 1 through 30, inclusive, ai·e incorporated

herein as fully as though set forth at length.
 Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 23 of 49




        32.      The Defendant lmew, or should have lmown, that the DRG stimulator would be sold

for use by the general public, including the Plaintiff and others similarly situated, and would be

relied upon by such persons to be fit for the use and to accomplish the purpose for which it was

manufactured, produced, processed, sold, supplied, distributed, advertised, and/or otherwise placed

in the stream of commerce; and the Defendant, because of its position as manufacturer, producer,

processor, seller, supplier, and distributor, is strictly liable to the Plaintiff for the following reasons:

                a)       Defendant manufactUl'ed, distributed, and/or sold, and were
                         in the business of, inter alia, manufactUl'ing, distributing,
                         and/or selling DRG stimulators;

                b)       At the time of the manufactUl'e and sale of the DRG
                         stimulator by the Defendant or its subsidiary St. Jude
                         Medical, the Defendant lmew, or should have known, that the
                         DRG stimulator would be used by the Plaintiff and/or
                         persons similarly situated;

                 c)      The DRG stimulator was sold by the Defendant or its
                         subsidiary St. Jude Medical in a defective condition to the
                         Plaintiff;

                 d)      The Defendant expected that the product would reach users
                         including the Plaintiff without substantial change in the
                         condition in which it was sold;

                e)       The DRG stimulator was defective when it reached the
                         Plaintiff; and

                f)       The Defendant failed to give adequate or sufficient warning
                         or instrnction about the risk of malfunction inherent in the
                         product.

        33.     As a direct and proximate result of the strict liability of the Defendant, the Plaintiff

was caused to suffer and sustain injuries and damages as set forth herein.
 Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 24 of 49




        WHEREFORE, Plaintiff respectfully requests This Honorable Court to enter judgment

against the Defendant in an amount in excess of the mandatory arbitration limits.

                                            COUNT IV

                                        CANDI CONLEY

                                                 v.
                                  ABBOTT LABORATORIES
       34.     The allegations contained.in paragraphs 1 through 33 are incorporated herein and

made part hereof as fully as though set forth at length.

       35.     Solely as a result of the negligence of the Defendant, and the resulting injuries to

her spouse, Plaintiff, Candi Conley, has been deprived of the assistance, companionship and

consortium of her husband, all of which has been to her great loss and detriment. Said losses

may continue for an unknown time into the future.

       WHEREFORE, Plaintiff respectfully requests This Honorable Court to enter judgment

against the Defendant in an amount in excess of the mandatory arbitration limits.

                                              RESPECTFULLY SUBMITTED:
                                              LAW OFFICES OF DALEE. ANSTINE, P.C.




                                              Thomas P. Lang, Esquire
                                              Attorney I.D. #65481
                                              Two West Market Street
                                              P.O. Box952
                                              York, PA 17405
                                              (717) 846 - 0606
                                              tlang@4anstine.com
Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 25 of 49




                                       VERIFICATION

        WE HEREBY VERIFY that ihe :infomiation set forth in the foregoing Complaint is 1:J.ue

and correct to the best of our knowledg~, info1mation and belief. We understand that any false

statements contained herein are subject to ihe penalties of 18 Pa.C.S. §4904, relating to unswom

falsification to authorities.


Date:   /-'¥-3-Jt:U-o                             ~Matthew Conley



Date:   / -r:J. J   ..d_ 1.,"ld}..()




                                                                         1   i :1   f
 Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 26 of 49




                             CERTIFICATE OF COMPLIANCE


       I certify that this filing complies with the provisions of the Public Access Policy of the

Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that

require filing confidential information and documents differently than non-confidential

inf9imation and documents.




                                                   Name: Thomas P. Lang
                                                   Attorney No. (if applicable): 65481
Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 27 of 49
Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 28 of 49
Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 29 of 49




             EXHIBIT
                B
          Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 30 of 49




    IN THE COURT OF COMMON PLEAS OF YORK COUNTY, PENNSYLVANIA

 MATTHEW CONLEY and CANDI
 CONLEY,
                                                       Case No.: 2020-SU-000236
                 Plaintiffs,

         V.
                                                       CIVIL ACTION - LAW
 ABBOTT LABO RA TORIES,

                 Defendant.




                               DEFENDANT'S NOTICE OF REMOVAL

        In compliance with 28 U.S.C. § 1446, Defendant Abbott Laboratories, by and through its

undersigned counsel, advise this Court that this matter has been removed to the United States District Court

for the Middle District of Pennsylvania. A copy of the Notice of Removal filed in the District Court is

attached hereto as Exhibit A.



Dated: February 17, 2020                         REED SMITH LLP

                                                 Isl William J. McDonough
                                                 William J. McDonough, PA BAR# 79713
                                                 Three Logan Square
                                                 1717 Market Street
                                                 Suite 3100
                                                 Philadelphia, PA 19103
                                                 Phone:215-851-8281
                                                 Facsimile: 215-851-1420
                                                 E-mail: wmcdonough@reedsmith.com

                                                 Counsel for Defendant
         Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 31 of 49




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on February 17, 2020, a true and correct copy of the

foregoing Notice of Removal was filed with the Court on this date and the following parties and

counsel ofrecord were served via First Class U.S. Mail:



                        LAW OFFICES OF DALEE. ANSTINE, P.C.
                               Thomas P. Lang, Esquire
                                Attorney I.D. #65481
                               Two West Market Street
                                     P.O. Box 952
                                    York, PA 17405
                                   (71 7) 846 - 0606
                                 tlang@4anstine.com



                                                   REED SMITH LLP

                                                   Isl William J. McDonough
                                                   William J. McDonough, PA BAR # 79713
                                                   Three Logan Square
                                                   1717 Arch Street
                                                   Suite 3100
                                                   Philadelphia, PA 19103
                                                   Phone:215-851-8281
                                                   Facsimile: 215-851-1420
                                                   E-mail: wmcdonough@reedsmith.com

                                                   Counsel for Defendant




                                             -2-
Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 32 of 49




             EXHIBIT
                            C
                            Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 33 of 49

                                                                   Comprehensive Report


            Lexis Nexis·                     Accurint® for Legal Professionals

Important: The Public Records and commercially available data sources used on reports have errors. Data is sometimes entered poorly, processed incorrectly and
is generally not free from defect. This system should not be relied upon as definitively accurate. Before relying on any data this system supplies, it should be
independently verified. For Secretary of State documents, the following data is for information purposes only and is not an official record. Certified copies may be
obtained from that individual state's Department of State. The criminal record data in this product or service may include records that have been expunged, sealed,
or otherwise have become inaccessible to the public since the date on which the data was last updated or collected.

Accurint does not constitute a "consumer report" as that term is defined in the federal Fair Credit Reporting Act, 15 USC 1681 et seq. (FCRA). Accordingly, Accurint
may not be used in whole or in part as a factor in determining eligibility for credit, insurance, employment or another permissible purpose under the FCRA.

Your DPPA Permissible Use: Civil, Criminal, Administrative, or Arbitral Proceedings
Your GLBA Permissible Use: Use by Persons Holding a Legal or Beneficial Interest Relating to the Consumer
Your DMF Permissible Use: Legitimate Business Purpose Pursuant to a Law, Government Rule, Regulation, or Fiduciary Duty



Comprehensive Report


 Date: 02/04/20                                                                                               Report Legend:
 Reference Code: 350152/60215/016301
                                                                                                               S -Shared Address
                                                                                                               D _Deceased
                                                                                                              .,,, - Probable Current Address
 Report processed by:

 ReedSmith LLP
 225 5th Street Avenue
 Pittsburgh, PA 15219
 215-851-8100 Main Phone
 412-288-3063 Fax




Subject Information                                 AKAs                                                                Indicators
<Best lnformatjon for Subject}                      (Names Associated with Subject)
Name: MATTHEW T CONLEY                                                                                                  Bankruptcy: No
Date of Birth: 4/xx/1981                            MATTHEW T CONLEY                                                    Property: Yes
Age: 38                                               Age: 38 SSN: 169-68-xxxx                                          Corporate Affiliations: No
SSN: 169-68-xxxx issued in Pennsylvania             MATTHEW CONLEY
between 1/1/1987 and 12/31/1989                       Age: 38 SSN: 169-68-xxxx
                                                      Utility Locator • Connect Date: 9/10/2014
                                                    MATTHEW CONNELY
                                                      Age: 38 SSN: 169-68-xxxx

Comprehensive Report Summary:
   Bankruptcies:
     None Found
   Liens and Judgments:
     None Found
   UCC Filings:
     None Found
   Phones Plus:
     6 Found
   People at Work:
     None Found
   Driver's License:
     1 Found
   Address(es) Found:
     0 Verified and 7 Non-Verified Found
   Possible Properties Owned:
     3 Found



Comprehensive Report                                                                                                                                                   1
                                       Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 34 of 49

                                                             Comprehensive Report
      Possible Criminal Records:
        None Found
      Sexual Offenses:
        None Found
       Florida Accidents:
        None Found
      Professional Licenses:
        None Found
      Possible Associates:
        4 Found
      DEA Controlled Substances:
        None Found
      Possible Relatives:
        1st Degree - 6 Found
        2nd Degree - 14 Found
        3rd Degree - None Found
      Neighbors:
        1st Neighborhood - 6 Found
        2nd Neighborhood - 6 Found
        3rd Neighborhood - 6 Found




Others Associated With Subjects SSN:
(DOES NOT usually indicate any type of fraud or deception)
      [None Found]


Address Summary:

     7659 WOODLAND DR, SPRING GROVE, PA 17362-8507, YORK COUNTY (Dec 2002 - Jan 2020)
         Utility Locator· Connect Date: 9/10/2014
     7659 WOODLAND DR, HANOVER, PA 17362-8507, YORK COUNTY (Nov 2005 - Jan 2006)
         Utility Locator • Connect Date: 9/10/2014
     7714 WOODLAND DR, SPRING GROVE, PA 17362-8544, YORK COUNTY (Feb 1999- 2019)
     7714 WOODLAND DR, HANOVER, PA 17362-8544, YORK COUNTY (Dec 2002 - Oct 2005)
     7707 WOODLAND DR, SPRING GROVE, PA 17362-8622, YORK COUNTY (Apr 1999- Mar 2003)
     7714 WOODLAND DR, JACKSON, PA 18825, SUSQUEHANNA COUNTY (Dec 2002)
     PO BOX 7707, SPRING GROVE, PA 17362, YORK COUNTY (Jun 1999)

Active Address(es):

           [None Found]


Previous And Non-Verified Address(es):
    7659 WOODLAND DR, SPRING GROVE, PA 17362-8507, YORK COUNTY (Dec 2002 - Jan 2020)
        Utility Locator· Connect Date: 9/10/2014
        Name Associated with Address:
             MATTHEW T CONLEY
                 Current Residents at Address:
             MATTHEW T CONLEY
             CANDI M CONLEY
             717-739-8132
        Property Ownership Information for this Address
             Property:
                  Parcel Number - 33-000-FE-0218-DO-OOOOO
                 Owner Name: MATTHEW T CONLEY
                 Owner Name 2: CANDI M CONLEY
                  Property Address: - 7659 WOODLAND DR, SPRING GROVE, PA 17362-8507, YORK COUNTY
                  Subdivision Name - DWAYNE E & DIANE F CONLEY
                 Total Market Value - $129,800
                  Assessed Value - $129,800
                  Land Value - $40,440
                  Improvement Value - $89,360
                  Land Size - 48,352 Square Feet


Comprehensive Report                                                                                   2
                      Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 35 of 49

                                                      Comprehensive Report
                Year Built - 2008
                Legal Description - LOT 3 BOOK 1698 PAGE 263
                Data Source - A
      Neighborhood Profile (2010 Census)
            Average Age: 40
            Median Household Income: $78,351
            Median Owner Occupied Home Value: $218,160
            Average Years of Education: 13
  7659 WOODLAND DR, HANOVER, PA 17362-8507, YORK COUNTY (Nov 2005 - Jan 2006)
      Utility Locator - Connect Date: 9/10/2014
      Name Associated with Address:
           MATTHEW CONLEY
               Current Residents at Address:
           MATTHEW T CONLEY
           CANDI M CONLEY
           717-632-5732
  7714 WOODLAND DR, SPRING GROVE, PA 17362-8544, YORK COUNTY (Feb 1999- 2019)
      Name Associated with Address:
           MATTHEW T CONLEY
               Current Residents at Address:
           STEPHANIE RWATSON
           ALEX FRY
           717-632-5732
      Property Ownership Information for this Address
           Property:
                Parcel Number - 33-000-FE-0218-CO-OOOOO
               Owner Name: MATTHEW T CONLEY
                Property Address: - 7714 WOODLAND DR, SPRING GROVE, PA 17362-8544, YORK COUNTY
                Total Market Value - $53,01 O
                Assessed Value - $53,010
                Land Value - $38,770
                Improvement Value - $14,240
                Land Size - 34,836 Square Feet
                Year Built - 1981
                Legal Description - LOT 2 PB PP-835
                Data Source - A
      Neighborhood Profile (2010 Census)
            Average Age: 40
            Median Household Income: $78,351
            Median Owner Occupied Home Value: $218,160
            Average Years of Education: 13
  7714 WOODLAND DR, HANOVER, PA 17362-8544, YORK COUNTY (Dec 2002- Oct 2005)
      Name Associated with Address:
           MATTHEW CONLEY
               Current Residents at Address:
           STEPHANIE R WATSON
           ALEX FRY
           717-632-5732
  7707 WOODLAND DR, SPRING GROVE, PA 17362-8622, YORK COUNTY (Apr 1999 - Mar 2003)
      Name Associated with Address:
           MATTHEW T CONLEY
               Current Residents at Address:
           DWAYNE E CONLEY
           DIANE F CONLEY
           717-630-9570
      Property Ownership Information for this Address
           Property:
                Parcel Number - 33-000-FE-0218-AO-OOOOO
                Book- 1266
                Page - 5910
               Owner Name: DWAYNE E CONLEY
               Owner Name 2: DIANE F CONLEY
                Property Address: - 7707 WOODLAND DR, SPRING GROVE, PA 17362-8622, YORK COUNTY
                Sale Date - 07/08/1996
               Sale Price - $54,500
                Land Usage - SFR
               Total Market Value - $196,130
               Assessed Value - $88,300
                Land Value - $109,830
               Improvement Value - $86,300


Comprehensive Report                                                                             3
                       Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 36 of 49

                                                     Comprehensive Report
               Land Size - 823,284 Square Feet
               Year Built - 1997
               Legal Description - LOT 1 PP PP-835 1698-263
               Data Source - A
       Neighborhood Profile (2010 Census)
           Average Age: 40
           Median Household Income: $78,351
           Median Owner Occupied Home Value: $218,160
           Average Years of Education: 13
   7714 WOODLAND DR, JACKSON, PA 18825, SUSQUEHANNA COUNTY (Dec 2002)
       Name Associated with Address:
           MATTHEW T CONLEY
       Neighborhood Profile (2010 Census)
           Average Age: 44
           Median Household Income: $56,336
           Median Owner Occupied Home Value: $116,607
           Average Years of Education: 13
   PO BOX 7707, SPRING GROVE, PA 17362, YORK COUNTY (Jun 1999)
       Name Associated with Address:
           MATTHEW T CONLEY
      Neighborhood Profile (2010 Census)
           Average Age: 32
           Median Household Income: $42,921
           Median Owner Occupied Home Value: $106,845
           Average Years of Education: 12



Bankruptcies:
   [None Found]


Liens and Judgments:
    [None Found]


UCC Filings:
   [None Found]

Phones Plus: Phone Finder Ultimate
    Phones Plus1
    Name: CONLEY, MATTHEW
    Address: 7659 WOODLAND DR, SPRING GROVE, PA 17362-8507
    Phone Number: 717-630-9570- EST
    Carrier: CENTURYLINK - (HANOVER (YORK), PA)

    Phones Plus2
    Name: CONLEY, MATTHEW
    Address: 7707 WOODLAND DR, SPRING GROVE, PA 17362-8622
    Phone Number: 717-630-9570 - EST
    Carrier: CENTURYLINK - (HANOVER (YORK), PA)

   Phones Plus3
   Name: CONLEY, MATTHEW
   Address: 7714 WOODLAND DR, SPRING GROVE, PA 17362-8544
   Phone Number: 717-630-9570- EST
   Carrier: CENTURYLINK - (HANOVER (YORK), PA)

   Phones Plus4
   Name: CONLEY, MATTHEW
   Address: 7659 WOODLAND DR, SPRING GROVE, PA 17362-8507
   Phone Number: 717-632-5732 - EST
   Carrier: CENTURYLINK - (HANOVER (YORK), PA)

   Phones Plus5
   Name: CONLEY, MATTHEW
   Address: 7714 WOODLAND DR, HANOVER, PA 17331
   Phone Number: 717-632-5732 - EST
   Carrier: CENTURYLINK - (HANOVER (YORK), PA)



Comprehensive Report                                                                   4
                         Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 37 of 49

                                                      Comprehensive Report
    Phones Plus6
    Name: CONLEY, MATTHEW
    Address: 7714 WOODLAND DR, SPRING GROVE, PA 17362-8544
    Phone Number: 717-632-5732 • EST
    Carrier: CENTURYLINK • (HANOVER (YORK), PA)


People at Work:
Maximum 50 People at Work records returned
   [None Found]


Driver's License Information:
    Name: MATTHEW T CONLEY
    DL Number: xxxxxxxx
    State: Pennsylvania
    License Address: 7707 WOODLAND DR, SPRING GROVE, PA 17362-8622, YORK COUNTY
    DOB: 04/xx/1981
    Potential SSN : 169-68-xxxx
    Data Source: Non-Governmental


Possible Properties Owned by Subject:

    Property:
        Parcel Number· 33-000-FE-0218-CO-OOOOO
       Owner Name: MATTHEW T CONLEY
        Property Address:· 7714 WOODLAND DR, SPRING GROVE, PA 17362-8544, YORK COUNTY
        Total Market Value· $53,01 o
        Assessed Value· $53,01 O
        Land Value - $38,770
        Improvement Value - $14,240
        Land Size • 34,836 Square Feet
        Year Built -1981
        Legal Description - LOT 2 PB PP-835
        Data Source - A

    Property:
        Parcel Number· 33-000-FE-0218-DO-OOOOO
       Owner Name: MATTHEW T CONLEY
       Owner Name 2: CANDI M CONLEY
        Property Address:· 7659 WOODLAND DR, SPRING GROVE, PA 17362-8507, YORK COUNTY
        Subdivision Name· DWAYNE E & DIANE F CONLEY
        Total Market Value· $129,800
        Assessed Value· $129,800
        Land Value • $40,440
        Improvement Value - $89,360
        Land Size • 48,352 Square Feet
        Year Built· 2008
        Legal Description • LOT 3 BOOK 1698 PAGE 263
        Data Source A

    Property:
        Parcel Number - 33-000-FE-0218-DO-OOOOO
        Book· 2059
        Page· 6755
       Owner Name: MATTHEW T CONLEY
       Owner Name 2: CANDI M CONLEY
        Property Address - 7659 WOODLAND DR, SPRING GROVE, PA 17362-8507, YORK COUNTY
        Owner Address: 7659 WOODLAND DR, SPRING GROVE, PA 17362-8507, YORK COUNTY
        Sale Date - 12/31/2009
        Loan Amount· $261,750
        Loan Type • CONVENTIONAL
        Data Source • A


Possible Criminal Records:
   [None Found]




Comprehensive Report                                                                     5
Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 38 of 49
                             Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 39 of 49

                                                                   Comprehensive Report


         · lexisNexis*                       Accurint® for Legal Professionals

Important: The Public Records and commercially available data sources used on reports have errors. Data is sometimes entered poorly, processed incorrectly and
is generally not free from defect. This system should not be relied upon as definitively accurate. Before relying on any data this system supplies, it should be
independently verified. For Secretary of State documents, the following data is for information purposes only and is not an official record. Certified copies may be
obtained from that individual state's Department of State. The criminal record data in this product or service may include records that have been expunged, sealed,
or otherwise have become inaccessible to the public since the date on which the data was last updated or collected.

Accurint does not constitute a "consumer report" as that term is defined in the federal Fair Credit Reporting Act, 15 USC 1681 et seq. (FCRA). Accordingly, Accurint
may not be used in whole or in part as a factor in determining eligibility for credit, insurance, employment or another permissible purpose under the FCRA.

Your DPPA Permissible Use: Civil, Criminal, Administrative, or Arbitral Proceedings
Your GLBA Permissible Use: Use by Persons Holding a Legal or Beneficial Interest Relating to the Consumer
Your DMF Permissible Use: Legitimate Business Purpose Pursuant to a Law, Government Rule, Regulation, or Fiduciary Duty



Comprehensive Report


 Date: 02/04/20                                                                                               Report Legend:
 Reference Code: 350152/60215/016301
                                                                                                              S -Shared Address
                                                                                                               D -Deceased
                                                                                                              ..., - Probable Current Address
 Report processed by:

 ReedSmith LLP
 225 5th Street Avenue
 Pittsburgh, PA 15219
 215-851-8100 Main Phone
 412-288-3063 Fax




Subject Information                                 AKAs                                                                 Indicators
<Best Information for Subject\                      (Names Associated with Subject)
Name: CANDI M CONLEY                                                                                                    Bankruptcy: No
Date of Birth: 7/xx/1981                            CANDI M CONLEY                                                      Property: Yes
Age:38                                                Age: 38 SSN: 208-66-xxxx                                          Corporate Affiliations: No
SSN: 208-66-xxxx issued in Pennsylvania             CANDI CONLEY
between 1/1/1987 and 12/31/1988                       Age: 38 SSN: 208-66-xxxx
                                                      Utility Locator· Connect Date: 1/31/2010
                                                    CANDI M LEESE
                                                      Age: 38 SSN: 208-66-xxxx
                                                    CANDI CONNELY
                                                      Age: 38 SSN: 208-66-xxxx

Comprehensive Report Summary:
   Bankruptcies:
     None Found
   Liens and Judgments:
     None Found
   UCC Filings:
     None Found
   Phones Plus:
     3 Found
   People at Work:
     None Found
   Driver's License:
     1 Found
   Address(es) Found:
     O Verified and 5 Non-Verified Found



Comprehensive Report
                                       Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 40 of 49

                                                                          Comprehensive Report
      Possible Properties Owned:
       2 Found
      Possible Criminal Records:
        None Found
      Sexual Offenses:
        None Found
      Florida Accidents:
        None Found
      Professional Licenses:
        None Found
      Possible Associates:
       3 Found
      DEA Controlled Substances:
        None Found
      Possible Relatives:
        1st Degree - 7 Found
       2nd Degree - 1O Found
       3rd Degree - 3 Found
      Neighbors:
        1st Neighborhood - 6 Found
       2nd Neighborhood - 6 Found
       3rd Neighborhood - 5 Found




Others Associated With Subjects SSN:
(DOES NOT usually indicate any type of fraud or deception)
     JOHN E WRIGHT
     208-66-xxxx issued in Pennsylvania between              1/1/1987 and 12/31/1988
     JOHN WRIGHT 3
     205-66-xxxx issued in Pennsylvania between              1/1/1987 and 12/31/1988
     JOHN WRIGHT
     205-66-xxxx issued in Pennsylvania between              1/1/1987 and 12/31/1988
     JOHN E WRIGHT Ill
     205-66-xxxx issued in Pennsylvania between              1/1/1987 and 12/31/1988
     JOHN E WRIGHT 3 DOB: 1987
     205-66-xxxx issued in Pennsylvania between              1/1/1987 and 12/31/1988
     JOHN EARL WRIGHT 3 DOB: 1987
     205-66-xxxx issued in Pennsylvania between              1/1/1987 and 12/31/1988
     JOHN WRIGHT Ill
     205-66-xxxx issued in Pennsylvania between              1/1/1987 and 12/31/1988
     JOHN C WRIGHT 3 DOB: 1987
     205-66-xxxx issued in Pennsylvania between              1/1/1987 and 12/31/1988
     JOHN U WRIGHT 3 DOB: 1987
     205-66-xxxx issued in Pennsylvania between              1/1/1987 and 12/31/1988
     JOHN EARL WRIGHT DOB: 1987
     205-66-xxxx issued in Pennsylvania between              1/1/1987 and 12/31/1988
     EUGENIA BAUTISTA DOB: 6/xx/1979
     208-66-xxxx issued in Pennsylvania between              1/1/1987 and 12/31/1988


Address Summary:

     7659 WOODLAND DR, SPRING GROVE, PA 17362-8507, YORK COUNTY (May 2005 - Jan 2020)
         Utility Locator • Connect Date: 1/31 /201 O
     7659 WOODLAND DR, HANOVER, PA 17362-8507, YORK COUNTY (Nov 2005 - Jan 2006)
         Utility Locator· Connect Date: 1/31/201 O
     7714 WOODLAND DR, SPRING GROVE, PA 17362-8544, YORK COUNTY (Feb 2003 - Mar 2008)
     898 EDGEGROVE RD, HANOVER, PA 17331-8955, ADAMS COUNTY (Apr 2000 - Dec 2001)
     180 B 24 SCHOOLHOUSE RD, THOMASVILLE, PA 17364, YORK COUNTY (May 2000- Dec 2000)

Active Address(es):

           [None Found]




Comprehensive Report                                                                                   2
                       Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 41 of 49

                                                       Comprehensive Report
Previous And Non-Verified Address(es):
    7659 WOODLAND DR, SPRING GROVE, PA 17362-8507, YORK COUNTY (May 2005 - Jan 2020)
        Utility Locator - Connect Date: 1/31/201 O
        Name Associated with Address:
             CANDI M CONLEY
                  Current Residents at Address:
             MATIHEW T CONLEY
             CANDI M CONLEY
             717-739-8132
        Property Ownership Information for this Address
             Property:
                  Parcel Number - 33-000-FE-0218-DO-OOOOO
                 Owner Name: CANDI M CONLEY
                 Owner Name 2: MATIHEW T CONLEY
                  Property Address: - 7659 WOODLAND DR, SPRING GROVE, PA 17362-8507, YORK COUNTY
                  Subdivision Name - DWAYNE E & DIANE F CONLEY
                  Total Market Value - $129,800
                  Assessed Value - $129,800
                  Land Value - $40,440
                  Improvement Value - $89,360
                  Land Size - 48,352 Square Feet
                  Year Built - 2008
                  Legal Description - LOT 3 BOOK 1698 PAGE 263
                  Data Source - A
        Neighborhood Profile (2010 Census)
              Average Age: 40
              Median Household Income: $78,351
              Median Owner Occupied Home Value: $218,160
              Average Years of Education: 13
    7659 WOODLAND DR, HANOVER, PA 17362-8507, YORK COUNTY (Nov 2005 - Jan 2006)
        Utility Locator - Connect Date: 1/31/201 O
        Name Associated with Address:
             CANDI CONLEY
                 Current Residents at Address:
             MATIHEW T CONLEY
             CANDI M CONLEY
             717-632-5732
   7714 WOODLAND DR, SPRING GROVE, PA 17362-8544, YORK COUNTY (Feb 2003 - Mar 2008)
        Name Associated with Address:
             CANDI M CONLEY
                 Current Residents at Address:
             STEPHANIE R WATSON
             ALEX FRY
             717-632-9637
        Property Ownership Information for this Address
             Property:
                  Parcel Number - 33-000-FE-0218-CO-OOOOO
                 Owner Name: MATIHEW T CONLEY
                  Property Address: - 7714 WOODLAND DR, SPRING GROVE, PA 17362-8544, YORK COUNTY
                  Total Market Value - $53,01 O
                  Assessed Value - $53,010
                  Land Value - $38,770
                  Improvement Value - $14,240
                  Land Size - 34,836 Square Feet
                  Year Built- 1981
                  Legal Description - LOT 2 PB PP-835
                  Data Source - A
       Neighborhood Profile (2010 Census)
              Average Age: 40
              Median Household Income: $78,351
              Median Owner Occupied Home Value: $218,160
              Average Years of Education: 13
   898 EDGEGROVE RD, HANOVER, PA 17331-8955, ADAMS COUNTY (Apr 2000 - Dec 2001)
       Name Associated with Address:
             CANDI M LEESE
                 Current Residents at Address:
             KANDI L RHODES
             DAVIDE TOPPER JR
       Property Ownership Information for this Address
             Property:


Comprehensive Report                                                                               3
                        Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 42 of 49

                                                     Comprehensive Report
                Parcel Number - 08-K13-0039-000
               Owner Name: JOHN E SCHOLL
               Owner Name 2: GERTRUDE C SCHOLL
                Property Address:- 898 EDGEGROVE RD, HANOVER, PA 17331-8955, ADAMS COUNTY
                Assessed Value - $127,200
                Land Size - 25,265 Square Feet
                Year Built- 1970
                Data Source - A
       Neighborhood Profile (2010 Census)
            Average Age: 38
            Median Household Income: $68,432
            Median Owner Occupied Home Value: $173,214
            Average Years of Education: 12
   180 B 24 SCHOOLHOUSE RD, THOMASVILLE, PA 17364, YORK COUNTY (May 2000 • Dec 2000)
       Name Associated with Address:
           CANDI M LEESE
       Neighborhood Profile (2010 Census)
            Average Age: 42
            Median Household Income: $67,912
            Median Owner Occupied Home Value: $197,743
            Average Years of Education: 13



Bankruptcies:
   [None Found]


Liens and Judgments:
    [None Found]


UCC Filings:
   [None Found]

Phones Plus: Phone Finder Ultimate
    Phones Plus1
    Name: CONLEY, CANDI
    Address: 7659 WOODLAND DR, SPRING GROVE, PA 17362-8507
    Phone Number: 717-630-9570 - EST
    Carrier: CENTURYLINK - (HANOVER (YORK), PA)

    Phones Plus2
    Name:CONLEY,CANDL
    Address: 7707 WOODLAND DR, SPRING GROVE, PA 17362-8622
    Phone Number: 717-630-9570 - EST
    Phone Type: Residential
    Carrier: CENTURYLINK - (HANOVER (YORK), PA)

    Phones Plus3
    Name: CONLEY, CANDI
    Address: 7659 WOODLAND DR, SPRING GROVE, PA 17362-8507
    Phone Number: 717-632-5732 - EST
    Carrier: CENTURYLINK - (HANOVER (YORK), PA)


People at Work:
Maximum 50 People at Work records returned
   [None Found]


Driver's License Information:
    Name: CANDI M LEESE
    DL Number: xxxxxxxx
    State: Pennsylvania
    License Address: 898 EDGEGROVE RD, HANOVER, PA 17331-8955, ADAMS COUNTY
    DOB: 07/xx/1981
    Potential SSN : 208-66-xxxx
    Data Source: Non-Governmental



Comprehensive Report                                                                        4
                           Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 43 of 49

                                                            Comprehensive Report
Possible Properties Owned by Subject:

    Property:
        Parcel Number - 33-000-FE-0218-D0-00000
       Owner Name: CANDI M CONLEY
       Owner Name 2: MATTHEW T CONLEY
        Property Address: - 7659 WOODLAND DR, SPRING GROVE, PA 17362-8507, YORK COUNTY
        Subdivision Name - DWAYNE E & DIANE F CONLEY
        Total Market Value - $129,800
        Assessed Value - $129,800
        Land Value - $40,440
        Improvement Value - $89,360
        Land Size - 48,352 Square Feet
        Year Built - 2008
        Legal Description - LOT 3 BOOK 1698 PAGE 263
        Data Source - A

    Property:
        Parcel Number - 33-000-FE-0218-DO-OOOOO
        Book- 2059
        Page - 6755
        Owner Name: CANDI M CONLEY
        Owner Name 2: MATTHEW T CONLEY
        Property Address - 7659 WOODLAND DR, SPRING GROVE, PA 17362-8507, YORK COUNTY
        Owner Address: 7659 WOODLAND DR, SPRING GROVE, PA 17362-8507, YORK COUNTY
        Sale Date -12/31/2009
        Loan Amount - $261,750
        Loan Type - CONVENTIONAL
        Data Source - A


Possible Criminal Records:
   [None Found]

Sexual Offenses:
   [None Found]

Florida Accidents:
    [None Found]

Professional License(s):
    (None Found]

Firearms and Explosives:
    (None Found]

DEA Controlled Substances:
   (None Found]

Possible Associates:
   TINA LOUISE WATSON DOB: 10/xx/1959
   176-46-xxxx issued in Pennsylvania between 1/1/1969 and 12/31/1971

        Names Associated with Associate:
        LINA L WATSON DOB: 10/xx/1959
        176-46-xxxx issued in Pennsylvania between 1/1/1969 and 12/31/1971

        Previous And Non-Verified Address(es):
        312 N FRANKLIN ST, HANOVER, PA 17331-2424, YORK COUNTY (Oct 1997- 2019)
        PO BOX 257, HANOVER, PA 17331-0257, YORK COUNTY (Feb 1986- 2015)
       87714 WOODLAND DR, SPRING GROVE, PA 17362-8544, YORK COUNTY (Sep 2006 - Oct 2006)
       298 COUNTRY CLUB RD, ABBOTTSTOWN, PA 17301-9797, ADAMS COUNTY (Apr 1987-Jan 2003)
       PO BOX 272, ABBOTTSTOWN, PA 17301-0272, ADAMS COUNTY (Feb 1986- Jan 2003)
       4431 YORK RD, NEW OXFORD, PA 17350-9404, ADAMS COUNTY (Feb 1986 - Jan 2003)
       HANOVER PA, HANOVER, PA 17331, YORK COUNTY (Nov 2000)
       PO BOX 27, ABBOTTSTOWN, PA 17301-0027, ADAMS COUNTY (Oct 1992- Mar 1998)
       4432 YORK RD, NEW OXFORD, PA 17350-9439, ADAMS COUNTY (Aug 1996)
       4431 YORK RD, HANOVER, PA 17331, YORK COUNTY (Mar 1996)




Comprehensive Report                                                                       5
Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 44 of 49




             EXHIBIT
               D
               Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 45 of 49




                               FIND VOTER REGISTRATION STATUS



MATTHEW THERON CONLEY (Date of Birth: 04/21/1981) is registered to vote in YORK County

Status : ACTIVE

Party : REPUBLICAN

Your voting districts for the upcoming election are listed below, which reflect the new congressional district
boundaries.

United States Congress: 11TH CONGRESSIONAL DISTRICT

State Senate: 31ST SENATORIAL DISTRICT

State House : 196TH LEGISLATIVE DISTRICT

If you have any questions about your voter record or voting districts, you may find county election office contact
information at www.votespa.com/county (https://www.votespa.com/Resources/Pages/Contact-Your-Election-
Officials. aspx#googtrans( en))
If you need to update your voter registration, please visit register.votespa.com
(https://www.pavoterservices.state.pa.us/PagesNoterRegistrationApplication.aspx) and submit an online voter
registration application.


Polling Place Address for JACKSON - 1ST DISTRICT

  NASHVILLE VOLUNTEER FIRE CO. N0.1
  116 NASHVILLE BLVD
  SPRING GROVE, PA 17362
Polling Place Accessibility



Accessibility Criteria (AccessibilityCriteria.aspx?LanguageCode=en-US)
Directions to Your Polling Place Location
Please enter the starting address and click the button below to retrieve the directions to your
polling place.

Address:
               Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 46 of 49


I
City



State:

    Pennsylvania                                                                                               ,.
Zip Code




    Get Directions from Here to Polling Place



                                                 This website is compatible with the following browsers:   eGs:1-·
Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 47 of 49
                Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 48 of 49




                               FIND VOTER REGISTRATION STATUS



CANDI M CONLEY (Date of Birth: 07/02/1981) is registered to vote in YORK County

Status : ACTIVE

Party : REPUBLICAN

Your voting districts for the upcoming election are listed below, which reflect the new congressional district
boundaries.

United States Congress : 11TH CONGRESSIONAL DISTRICT

State Senate: 31ST SENATORIAL DISTRICT

State House: 196TH LEGISLATIVE DISTRICT

If you have any questions about your voter record or voting districts, you may find county election office contact
information at www.votespa.com/county (https://www.votespa.com/Resources/Pages/Contact-Your-Election-
Officials.aspx#googtrans( en))
If you need to update your voter registration, please visit register. votespa.com
(https://www.pavoterservices.state.pa.us/PagesNoterRegistrationApplication.aspx) and submit an online voter
registration application.


Polling Place Address for JACKSON - 1ST DISTRICT

  NASHVILLE VOLUNTEER FIRE CO. N0.1
  116 NASHVILLE BLVD
  SPRING GROVE, PA 17362
Polling Place Accessibility



Accessibility Criteria (AccessibilityCriteria.aspx?LanguageCode=en-US)
Directions to Your Polling Place Location
Please enter the starting address and click the button below to retrieve the directions to your
polling place.

Address:
                Case 1:20-cv-00286-YK Document 1 Filed 02/18/20 Page 49 of 49


(
City



State:

    Pennsylvania                                                                                                  ,,
Zip Code




    Get Directions from Here to Polling Place



                                                  This website is compatible with the following browsers:   ,iJfJfj;,.
